     Case: 5:20-cv-00240-KKC Doc #: 28 Filed: 01/15/21 Page: 1 of 1 - Page ID#: 528




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON


JOSHUA DONALD TARTER,                                  CIVIL ACTION NO. 5:20-240-KKC

        Plaintiff,


v.                                                              JUDGMENT


NAVIGATORS INSURANCE COMPANY,

        Defendant.



                                         *** *** ***

         In accordance with the Order and Opinion entered contemporaneously, the Court

hereby ORDERS and ADJUDGES as follows:

         1.     Defendant Navigators Insurance Company’s motion to dismiss for failure to

                state a claim (DE 14) is GRANTED;

         2.     All other pending motions are DENIED (DE 4; DE 25; DE 26) as moot;

         3.     This action is STRICKEN from the Court’s active docket; and

         4.     This judgment is FINAL and APPEALABLE, and there is no just cause for

                delay.

Dated January 15, 2021
